DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/10/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments are sufficient to overcome the prior 102(a)(1) rejection over US 2017/0014636 (Kruger), as well as some of the prior 112(b) rejections. New grounds respectfully follow, and the examiner respectfully maintains the 112(b) rejection regarding the "sampling tool" claims, discussed in the 112 section below.
	Regarding the drawing objections, Applicant argues 'The use of the "electrical actuation," electrically actuated pump," and the "sample tool," are well known in the oil and gas industry such that one or ordinary skill in the art would understand the invention' (¶ bridging pages 8 & 9 as-filed of Applicants' Remarks). The examiner does not dispute this per se, and withdraws the drawing objection for the "electrical actuation" and "electrically actuated pump" given Applicant's clear admission on the record that these features are well known in the art. MPEP §2129, subsection I.
	However, the examiner maintains the drawing objection for the "sample tool" as it has been added to several claims, including independent claims 13 & 15, with novelty argued for those claims. In other words, Applicant simultaneously argues that these features are so well known that they do not need to be shown in the drawings, but also that they are novel over the prior art in the present usage. Similarly, there are 112(b) rejections involving this limitation, and the inclusion of figures which clearly conveyed the claimed structure would indeed provide a better understanding of the invention even if the "sampling tool" itself is well known. The examiner respectfully maintains the drawing objections for "sample tool" / "sampling tool". 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the features canceled from the claims. No new matter should be entered.
The "sample tool" of claims 6, 8, 13, & 15 is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase "located proximal to the proximal portion the wireline chamber tool" appears to be a typo of "located proximal to the proximal portion of the wireline chamber tool". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 & 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 8 & 15 are held as indefinite because it is unclear in light of the specifications and the claims how or if the "filling a proximal portion of the internal chamber with a second fluid" (from claim 7, for claim 8), or the "drawing well fluid into the internal chamber of the wireline chamber tool" differs from the "sampling operation with a sampling tool" also in the claims.
The mere addition of the structural feature of "a sampling tool" does not obviate this indefiniteness, especially given that the "sampling tool" has no basis in the drawings, and 112(b) is interpreted in light of the specification. Is "drawing well fluid into the internal chamber" not a "sampling operation" under the plain interpretation? In Applicant's attempt to word the claims as broadly as possible, and to eschew details from the specification, they have submitted claims with unclear steps and distinctions within them.
The examiner does not extend this indefiniteness to claim 13, which recites "performing a sampling operation with a sampling tool", because this claim does not also have a "filling" or "drawing" clause commensurate with claims 8 or 15. The examiner is not asserting that the "sampling" and "filling" / "drawing" clauses can not ipso facto be used in the same claim together, but rather that Applicant has not clearly delineated the metes and bounds between them in the claims.

Independent claims 13 & 15 both recite "the proximal portion the wireline chamber tool". No "proximal portion" has been previously recited, thus making it is unclear if Applicant is attempting to require a new feature with improper antecedent terminology or if Applicant is attempting to reference a previously recited feature using inconsistent nomenclature. The phrase should be amended so as to read "a proximal portion of the wireline chamber tool". Claim 14 depends from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0014636 (Kruger) in view of US 2019/0128080 (Ross).

Independent claim 1: Kruger discloses a wireline chamber tool (fig 1 with "wireline 57" - ¶ 64) for dispensing and collecting fluid (abstract), the wireline chamber tool comprising:
a tool body ("tool housing 30" - ¶ 59) having an internal chamber therein ("fluid chamber 6" - ¶ 59), a piston within the internal chamber (drawn to either "first piston 11" or "second piston 12" - ¶ 59), wherein the piston divides the internal chamber into a proximal portion ("first chamber section 13") and a distal portion ("second chamber section 14" and/or "third chamber section 15");
a circulation port disposed in the tool body ("chamber opening 9"), wherein the circulation port is configured to provide fluid communication between the distal portion and an outside of the tool (figs 1 & 2; ¶s 59 & 62); and
a filling port disposed in the tool body (can be drawn to any of: "The second chamber section may also be emptied or filled through an outlet 31" - ¶ 70 - or "outlets 44" which drawn fluid into 13 - ¶ 62 & fig 2), wherein the filling port is configured to provide fluid communication between the outside of the tool and the proximal portion (44 provides direct fluid communication between the outside of the tool and "first chamber section 13". 31 provides indirect fluid communication with 13 as shown by the flowlines of fig 2).
	Kruger discloses that the circulation port is disposed facing directly downward, rather than disposed laterally relative to a longitudinal axis of the internal chamber on a side wall of the tool body.
	However Ross discloses a method for pumping fluid in a borehole (title) including both injecting a chemical conveyed downhole ("liquid 90" in "container 68" - fig 1 - with lateral circulation port 61, and an electrically powered pump 62; ¶s 175 & 176).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a laterally positioned port as taught by Ross in the invention taught by Kruger. First, this amounts to a simple rearrangement of parts which are already present in the primary reference. See MPEP §2144.04, subsection VI(C). This is a routine design choice. Second, while Applicant argues that this location would somehow render Kruger unable to flush debris from the wellbore (¶ bridging pages 15 & 16 as-filed), Ross teaches that such a laterally positioned port "may be used to clear or extend communication paths or clear the well of any type of debris" (¶ 176), thus showing clear art accepted applicability for such a lateral port. Hydrate plugs, debris, and depositions of undesirable matter occurs both directly on the wellbore walls, as well as in the form of bridging plugs. The lateral orientation taught by Ross simply alters the direction which the cleaning fluid is injected into the wellbore.

Dependent claims 2-4: The combination of Kruger & Ross further discloses
Claim 2: The wireline chamber tool of claim 1, wherein the piston is configured to move along the longitudinal axis of the internal chamber (Kruger: transition between figs 1 & 2) and push fluid out of the chamber (fig 2; ¶ 62. The pump pressurizes the fluid which depresses the pistons. Movement of the pistons allows access flow across "grooves 27" but will also inherently push fluid the following chamber outward toward opening 9. This is how "second piston 12" is also moved by pump 4).

Claim 3: The wireline chamber tool of claim 2, wherein the piston is electrically actuated (Pump 4 actuates the piston via "electrical motor 56" - ¶ 64. This appears to be commensurate with the present case that uses "an electrically actuated pump" to actuate the piston, evidenced by claim 4 below. No direct electrical actuation structure of the piston without the pump is taught or shown in the specification).

Claim 4: The wireline chamber of claim 2, further comprising an electrically actuated pump ("pump 4" - " The pump is driven by an electrical motor 56 powered by electricity fed through the wireline 57" - ¶ 64) configured to pull well fluid into the proximal portion through the filling port (fig 2 & ¶ 62) and pressurize stored fluid in the distal portion (¶ 62).

Independent claim 7: Kruger discloses a method of operating a wireline chamber tool (fig 1 & abstract) comprising:
filling a distal portion ("distal portion" drawn to 15; "the third chamber section was filled with ethanol fluid" - ¶ 60. "allowing fluid to flow from the second chamber section 14 to the third chamber section 15" - ¶ 62) of an internal chamber (chamber 14 & 15 defined by 8 & 10, figs 1 & 2) within the wireline chamber tool with a first fluid ("ethanol", "cleaning fluids", or "acid" - ¶ 62);11PATENT APPLICATION
ATTORNEY DOCKET NO. 18733-234001actuating a piston ("second piston 12" - ¶ 59) within the internal chamber to dispense the first fluid through a circulation port ("opening 9" - fig 2 & ¶ 62); and
filling a proximal portion ("proximal portion" drawn to 14; "Well fluid surrounding the tool 1 is, in this way, sucked… through the first support 20 into the second chamber section 14" - ¶ 62) of the internal chamber with a second fluid ("Well fluid surrounding the tool" - ¶ 62).
	Kruger discloses that the circulation port is disposed facing directly downward, rather than disposed laterally relative to a longitudinal axis of the internal chamber on a side wall of the tool body.
	However Ross discloses a method for pumping fluid in a borehole (title) including both injecting a chemical conveyed downhole ("liquid 90" in "container 68" - fig 1 - with lateral circulation port 61, and an electrically powered pump 62; ¶s 175 & 176).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a laterally positioned port as taught by Ross in the invention taught by Kruger. First, this amounts to a simple rearrangement of parts which are already present in the primary reference. See MPEP §2144.04, subsection VI(C). This is a routine design choice. Second, while Applicant argues that this location would somehow render Kruger unable to flush debris from the wellbore (¶ bridging pages 15 & 16 as-filed), Ross teaches that such a laterally positioned port "may be used to clear or extend communication paths or clear the well of any type of debris" (¶ 176), thus showing clear art accepted applicability for such a lateral port. Hydrate plugs, debris, and depositions of undesirable matter occurs both directly on the wellbore walls, as well as in the form of bridging plugs. The lateral orientation taught by Ross simply alters the direction which the cleaning fluid is injected into the wellbore.

Dependent claims 8, 9 & 11: Kruger further discloses
Claim 8: The method of claim 7, further comprising performing a sampling operation, with a sampling tool ("sampling tool" defined by 7 with chamber 13 - fig 2 & ¶ 60) located proximal to the proximal portion [of] the wireline chamber tool (7 is proximal the upper end of 10), substantially simultaneously with the actuating the piston (¶ 62).

Claim 9: The method of claim 7, wherein the first fluid comprises one selected from a group consisting of acid ("if the fluid to be pumped out of the tool is an acid, the fluid is jetted out of the opening 9, so that the acid does not enter the pump" - ¶ 62) and well fluid with a higher density than the second fluid.

Claim 11: The method of claim 7, further comprising detecting formation damage ("hydrate plug" - ¶ 62), wherein the actuating the piston is performed in response to detecting formation damage (¶ 62). The hydrate plug must reasonably be "detected" in some manner in order to know that it is there and in need of dissolving. A "hydrate plug" can reasonably be described as "formation damage" as they undesirably hinder production, as is exceedingly well understood. The present case gives examples of "formation damage" as "where the wellbore diameter is reduced" (¶ 13) which hydrate plug 41 clearly does in fig 2.

Independent claim 13: Kruger discloses a method of operating a wireline chamber tool (abstract) comprising:
actuating a piston ("second piston 12" - ¶ 59; actuation discussed in ¶ 62) within an internal chamber (chamber defined by 8 & 10, figs 1 & 2) of the wireline chamber tool to dispense a first fluid ("ethanol", "cleaning fluids", or "acid" - ¶ 62) through a circulation port ("opening 9"); and
performing a sampling operation, with a sampling tool ("sampling tool" defined by 7 - fig 2 & ¶ 60) located proximal to [a] proximal portion [of] the wireline chamber tool (7 is proximal the upper end of 10), substantially simultaneously with the actuating the piston (¶60: "fluid to be jetted out of the tool downhole is arranged at least in the second chamber section and a fluid sample from the well is sucked into at least the first chamber section").
	Kruger discloses that the circulation port is disposed facing directly downward, rather than disposed laterally relative to a longitudinal axis of the internal chamber on a side wall of the tool body.
	However Ross discloses a method for pumping fluid in a borehole (title) including both injecting a chemical conveyed downhole ("liquid 90" in "container 68" - fig 1 - with lateral circulation port 61, and an electrically powered pump 62; ¶s 175 & 176).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a laterally positioned port as taught by Ross in the invention taught by Kruger. First, this amounts to a simple rearrangement of parts which are already present in the primary reference. See MPEP §2144.04, subsection VI(C). This is a routine design choice. Second, while Applicant argues that this location would somehow render Kruger unable to flush debris from the wellbore (¶ bridging pages 15 & 16 as-filed), Ross teaches that such a laterally positioned port "may be used to clear or extend communication paths or clear the well of any type of debris" (¶ 176), thus showing clear art accepted applicability for such a lateral port. Hydrate plugs, debris, and depositions of undesirable matter occurs both directly on the wellbore walls, as well as in the form of bridging plugs. The lateral orientation taught by Ross simply alters the direction which the cleaning fluid is injected into the wellbore.

Dependent claim 14: The method of claim 13 wherein the first fluid comprises one selected from a group consisting of acid ("if the fluid to be pumped out of the tool is an acid, the fluid is jetted out of the opening 9, so that the acid does not enter the pump" - ¶ 62) and well fluid ("ethanol" - ¶ 62; "The second chamber section 14 may at surface be filled with a variety of cleaning fluids depending on the purpose of the jetting operation" - ¶ 62).

Independent claim 15. Kruger discloses a method of operating a wireline chamber tool (abstract) comprising:
actuating a piston ("second piston 12" - ¶ 59; actuation discussed in ¶ 62) within an internal chamber (chamber defined by 8 & 10, figs 1 & 2) of the wireline chamber tool to dispense a first fluid ("ethanol", "cleaning fluids", or "acid" - ¶ 62) through a circulation port ("opening 9"); and
drawing well fluid into the internal chamber of the wireline chamber tool ("Thus, fluid to be jetted out of the tool downhole is arranged at least in the second chamber section and a fluid sample from the well is sucked into at least the first chamber section and/or the third chamber section. When operating, the tool sucks fluid into preferably all chamber sections, or the tool jets fluid entrapped in at least the second chamber section and preferably also fluid entrapped in the first and in the third chamber sections out of the tool…  fluid is preferably sucked into the first, the second and the third chamber sections at least until a fluid sample is entrapped in the second chamber section" - ¶ 60); and
performing a sampling operation (ibid from ¶ 60), with a sampling tool ("sampling tool" defined by 7 - fig 2 & ¶ 60) located proximal to [a] proximal portion [of] the wireline chamber tool (7 is proximal the upper end of 10), substantially simultaneously with the actuating the piston (¶60).
	Kruger discloses that the circulation port is disposed facing directly downward, rather than disposed laterally relative to a longitudinal axis of the internal chamber on a side wall of the tool body.
	However Ross discloses a method for pumping fluid in a borehole (title) including both injecting a chemical conveyed downhole ("liquid 90" in "container 68" - fig 1 - with lateral circulation port 61, and an electrically powered pump 62; ¶s 175 & 176).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a laterally positioned port as taught by Ross in the invention taught by Kruger. First, this amounts to a simple rearrangement of parts which are already present in the primary reference. See MPEP §2144.04, subsection VI(C). This is a routine design choice. Second, while Applicant argues that this location would somehow render Kruger unable to flush debris from the wellbore (¶ bridging pages 15 & 16 as-filed), Ross teaches that such a laterally positioned port "may be used to clear or extend communication paths or clear the well of any type of debris" (¶ 176), thus showing clear art accepted applicability for such a lateral port. Hydrate plugs, debris, and depositions of undesirable matter occurs both directly on the wellbore walls, as well as in the form of bridging plugs. The lateral orientation taught by Ross simply alters the direction which the cleaning fluid is injected into the wellbore.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0114636 (Kruger) & US 2019/0128080 (Ross), in further view of US 2014/0318782 (Bourque).
Claim 6: The combination discloses all the limitations of parent claim 1, and further discloses that the proximate end of the tool body (upper end of 30; left side of 30 as viewed in figs 1 & 2) is configured to mechanical couple with a sample tool (The "sample tool" is not a positive requirement of claim 6. That said, the upper end of body 30 of Kruger is mechanically connected to a sample tool in the form of pump 4 & motor 56, which are sample tools as discussed for claim 8 above). Kruger does not explicitly disclose that this is a threaded connection.
However Bourque teaches a dump bailer with a piston (figs 4A-5D) with an upper proximal end that is threaded (204, figs 4A-4D; 304, figs 5A-5D) that is configured to mechanically couple the body of the tool to another tool ("At its upper end, dump bailer body 202 includes a threaded connector 204 that is operable to be threadably secured to another tool" - ¶ 39).
Therefore it would have been obvious to the ordinary artisan at the time of filing to use threads as taught by Bourque to connect the various tools taught by Kruger. Threaded connections are ubiquitous, both in general and in the oilfield specifically, as is exceedingly well understood. They are a conventional and well known mechanism for connecting components in tool strings, as taught by Bourque.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0114636 (Kruger) & US 2019/0128080 (Ross), in further view of GB 2,480,112 (Saint-Marcoux).
Claim 10: The combination discloses all the limitations of the parent claim, and further discloses the use of ethanol for the first fluid ("ethanol" - ¶ 62) to dissolve a hydrate plug (ibid), but does not expressly disclose that the second fluid pulled into the tool has a lower density than the first fluid.
However Saint-Marcoux discloses the dissolving of hydrates using an ethanol based fluid (last ¶ of page 4) with a density specifically balanced so as to be less than the density of the wellbore fluid resulting from the dissolving of the hydrate ("As the gas hydrate layer decomposes into gas that rises through the oil…" - last ¶ of page 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to balance the injected first fluid so as to produce a lower density second fluid as taught by Saint-Marcoux in the combination. This ensures that the dissolved gas hydrates rise towards the surface (last ¶ of page 4 of Saint-Marcoux), increasing the ability of the tool taught by Kruger to capture it in the sampling step (¶ 60 of Kruger).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0114636 (Kruger) & US 2019/0128080 (Ross), in further view of US 2020/0011156 (Hajji).
Claim 12: Kruger discloses the dispensing of a fluid to remove restrictions and plugs from blocking the wellbore (fig 2 and as cited above) but does not expressly disclose that it is done in response to the tool string being stuck.
Hajji discloses the use of a cleaning flushing fluid delivered to a specific location within the wellbore to release a stuck tool / pipe (¶s 5, 25, 40). This inherently requires the "detection" of the stuck condition, as it is known to be stuck prior to release of the fluid (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the flushing equipment taught by Kruger to free a stuck tool / pipe as taught by Hajji. Hajji teaches that restrictions in a wellbore increase the risks of sticking (¶ 25) which the hydrate plug taught by Kruger clearly qualifies as (fig 2). The prevention and mitigation of stuck tools in the wellbore are of a significant time and cost savings benefit (¶ 2 of Hajji).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676